DISMISSED and Opinion Filed January 14, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01322-CV

                     GRUENEPOINTE HOLDINGS, LLC, Appellant
                                     V.
                        KENNETH A. KRISTOFEK, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-09588

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                               Opinion by Chief Justice Burns
       Before the Court is the parties’ January 3, 2019 agreed motion to dismiss the appeal with

prejudice. We grant the motion.

       We dismiss the appeal with prejudice.




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

181322F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 GRUENEPOINTE HOLDINGS, LLC,                      On Appeal from the 101st Judicial District
 Appellant                                        Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-18-09588.
 No. 05-18-01322-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.
 KENNETH A. KRISTOFEK, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered January 14, 2019




                                            –2–